Action to recover damages for personal injuries sustained by the plaintiff wife, who was struck by a descending fire escape while she was leaving the defendant’s theatre after a performance which she attended. Her husband joined in the complaint and sued to recover for medical expenses and loss of services. The appeal is from a judgment rendered in favor of the plaintiffs after a trial by the court without a jury. Judgment unanimously affirmed, with costs. No opinion.- Present — Lazansky, P. J., Davis, Johnston, Adel and Close, JJ.